Citation Nr: 0838099	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In correspondence received by the Board in August 2007 the 
veteran stated a claim for service connection for post-
traumatic stress disorder, and requested consideration for a 
nonservice-connected pension.  These claims, which have not 
been adjudicated, are referred back to the RO for appropriate 
action.


FINDING OF FACT

The veteran was treated for various manifestations of a 
psychiatric disorder during service, including nervousness, 
stress, anxiety, and anxiety tremulousness; and the record 
contains competent medical evidence that links the veteran's 
current psychiatric disorder, diagnosed as schizoaffective 
disorder, to in-service symptomatology.


CONCLUSION OF LAW

An acquired psychiatric disability diagnosed as 
schizoaffective disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a 
psychiatric disability, which represents a complete grant of 
the benefit sought on appeal.  Thus, no discussion of VA's 
duties to notify and assist is required.

The veteran seeks service connection for schizophrenia.  VA 
treatment providers document her as reporting that she had 
trouble with her memory and staying organized while in-
service, and that she was given multiple Article 15s.  She 
says that she was "too embarrassed, too high class, to let 
'em know [she] was hearing things, 'cause [she] didn't want 
to get out the military," and adds that she didn't realize 
what was going on until she had a "full blown psychotic 
break after discharge."  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) dating from September 1979 
to May 1984 show treatment for multiple psychiatric 
complaints, including nervousness, postpartum "situational 
anxiety," stress, and left sided muscle spasms and twitches 
diagnosed as "probable anxiety tremulousness."  Treatment 
notes dated in November 1983 advise as follows:

Stress: handles stress by crying, 
holding it in until becoming angry & 
explodes verbally.  Pt also reports an 
? in alcohol & is taking sleeping pills 
to sleep. 
. . .
Stress Test:  score 10, indicates high 
stress.
Assertiveness Schedule: score +3, which 
indicates wnl; however, pt answered 

